DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the claim amendment filed 11/02/2020 and further in response to the telephone communications with Applicants representative, Vaidehi Bachoti, on 06/09/2021.
EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions by the Examiner unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.
Oral authorization for this Examiner's amendment was given in the October Communication.

In the claims: 
Claim 17  (Currently Amended) A computer program product for providing inline authorization structuring for activity data transmissions, whereby the computer program product is structured to provide a secure platform for transmission of data associated with an electronic activity and performance of the electronic activity at a recipient system based on inserting an encoded authorization instruction into inline activity data, comprising a non-transitory computer-readable storage medium having computer-executable instructions that when executed by at least one processing device, cause the at least one processing device to:

establish an operative communication link with a recipient system configured for performing the first electronic activity;
transmit, via the operative communication link, the target credential key sub-component to the recipient system;
receive, from a first networked device, a first activity data string associated with a first electronic activity, wherein the first activity data string comprises activity parameters associated with performing the first electronic activity;
generate a first authorization instruction associated with the first electronic activity, wherein the first authorization instruction comprises a processing instruction for a recipient system to perform the first electronic activity, wherein generating the first authorization instruction comprises:
modifying at least one of the activity parameters of the first activity data string received from a first networked device such that processing the first activity data string having the modified at least one activity parameter at the recipient system results in unsuccessful performance of the first electronic activity; and
wherein modifying the at least one activity parameter for unsuccessful performance of the first electronic activity comprises at least one of (i) replacing all instances of a correct character in the at least one activity parameter with an incorrect character, and/or (ii) repositioning of a predetermined character along a first direction in the at least one activity parameter to an incorrect position;
construct an inline activity data set comprising the first activity data string comprising the modified activity parameters, wherein the first activity data string is 
encode, via the source credential key sub-component, the first authorization instruction associated with the first electronic activity in the activity data format to construct a first encoded authorization instruction, such that: 
at least a portion of the first encoded authorization instruction matches the first activity data string associated with the first electronic activity; and
wherein the encoded authorization instruction comprises pseudo activity parameters for performing a pseudo electronic activity;
insert the first encoded authorization instruction in the activity data format into the inline activity data set, wherein the first encoded authorization instruction in the activity data format is inserted as a second line item of the plurality of line items of the inline activity data set; and
transmit, via the operative communication link, the inline activity data set to the recipient system, wherein the inline activity data set, when processed via the target credential key sub­component, is configured to allow the recipient system to perform the first electronic activity based on at least the activity parameters of the first activity data string and the first encoded authorization instruction.

Claim 20. (Currently Amended) A computerized method for providing inline authorization structuring for activity data transmissions, wherein the computerized method provides a secure platform for transmission of data associated with an electronic activity and performance of the electronic activity at a recipient system based on inserting an encoded authorization instruction into inline activity data, the computerized method comprising:
generating, by at least one processing device, a credential key pair 
establishing, by the at least one processing device, an operative communication link with a recipient system configured for performing the first electronic activity;
transmitting, by the at least one processing device via the operative communication link, the target credential key sub-component to the recipient system;
receiving, by the at least one processing device from a first networked device, a first activity data string associated with a first electronic activity, wherein the first activity data string comprises activity parameters associated with performing the first electronic activity;
generating, by the at least one processing device, a first authorization instruction associated with the first electronic activity, wherein the first authorization instruction comprises a processing instruction for a recipient system to perform the first electronic activity, wherein generating the first authorization instruction comprises:
modifying, by the at least one processing device, at least one of the activity parameters of the first activity data string received from a first networked device such that processing the first activity data string having the modified at least one activity parameter at the recipient system results in unsuccessful performance of the first electronic activity; and
wherein modifying the at least one activity parameter for unsuccessful performance of the first electronic activity comprises at least one of (i) replacing all instances of a correct character in the at least one activity parameter with an incorrect character, and/or (ii) repositioning of a predetermined character along a first direction in the at least one activity parameter to an incorrect position;
, by the at least one processing device, an inline activity data set comprising the first activity data string comprising the modified activity parameters, wherein the first activity data string is constructed as a first line item of a plurality of line items of the inline activity data set, wherein the first activity data string comprising the modified activity parameters is structured in an activity data format;
encoding, by the at least one processing device via the source credential key sub-component, the first authorization instruction associated with the first electronic activity in the activity data format to construct a first encoded authorization instruction, such that:
at least a portion of the first encoded authorization instruction matches the first activity data string associated with the first electronic activity; and
wherein the encoded authorization instruction comprises pseudo activity parameters for performing a pseudo electronic activity;
inserting, by the at least one processing device, the first encoded authorization instruction in the activity data format into the inline activity data set, wherein the first encoded authorization instruction in the activity data format is inserted as a second line item of the plurality of line items of the inline activity data set; and
transmitting, by the at least one processing device via the operative communication link, the inline activity data set to the recipient system, wherein the inline activity data set, when processed via the target credential key sub-component, is configured to allow the recipient system to perform the first electronic activity based on at least the activity parameters of the first activity data string and the first encoded authorization instruction.

Reason of Allowance
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of processing an inline activity data set which includes plurality of modified inline activity data string and encoded authorization instructions. More specifically, the present claims involve a processing device modifying activity data string and encoding authorization instruction both into pseudo activity data strings, the recipient can then decoding authorization instructions with pre-received keys and using the authorization instructions to process corresponding modified activities.
 The claims recite a practical invention that provide a solution to a technology-centric problem of maintaining security of transmission data and preventing unauthorized interception/use, even when transmitted by unsecured communication media. More specifically, provides improvements by (i) modifying the transmitted data to render it unusable if intercepted, and (ii) inserting a novel encoded authorization instruction therein. The authorization instruction is encoded (e.g.. using an asymmetric key of a key pair associated with the system and the recipient system) to resemble activity data, such that, even if the unauthorized individual intercepts and tampers with the activity data, the associated activities/tasks are rendered to fail because the authorization instruction specific to the particular user activity will not be compatible with the tampered data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685